Name: Commission Regulation (EEC) No 2191/88 of 22 July 1988 opening an invitation to tender for the refund for the export of common wheat to Algeria and Tunisia
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 195/3123 . 7. 88 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2191/88 of 22 July 1988 opening an invitation to tender for the refund for the export of common wheat to Algeria and Tunisia Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 1 . Tenders shall be invited for the export refund provided for in Article 5 of Regulation (EEC) No 2746/75 . 2. The invitation to tender shall relate to common wheat for export to Algeria and Tunisia. 3 . The invitation shall remain open until 29 September 1988 . During this period weekly awards shall be made, for which the quantities and the time limits for the submis ­ sion of tenders shall be as prescribed in the notice of invi ­ tation to tender. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1097/88 (2), Having regard to Council Regulation (EEC) No 2746/75 of 29 October 1975 laying down general rules for granting export refunds on cereals and criteria for fixing the amount of such refunds (3), and in particular Article ' 5 thereof, Whereas, in view of the current situation on the cereals market, an invitation should be opened in respect of common wheat to tender for the export refund provided for in Article 5 of Regulation (EEC) No 2746/75 ; whereas, in order to ensure supply, the invitation to tender for export should be limited to Algeria and Tunisia ; Whereas the detailed procedural rules governing invita ­ tions to tender are, as regards the fixing of the export refund, laid down by Commission Regulation (EEC) No 279/75 (4), as last amended by Regulation (EEC) No 2788/86 (*) ; whereas the commitments on the part of the tenderer include an obligation to lodge an application for an export licence ; whereas compliance with this obliga ­ tion may be ensured by requiring tenderers to lodge a tendering security of 12 ECU per tonne when they submit their tenders ; Whereas, in order to ensure that all those concerned are treated equally, it is necessary to lay down that the period of validity of the licences issued should be identical ; Whereas, since the interested parties are already aware of the terms of the invitation, a derogation may be made from the provisions of Regulation (EEC) No 279/75 on the period that must elapse between the date of publica ­ tion and the first closing date for the submission of tenders ; Whereas, in order to ensure the smooth operation of the tendering procedure, it is appropriate to prescribe a minimum quantity to be tendered for and a time limit and form for the communication of tenders submitted -to the competent authorities ; Article 2 A tender shall be valid only if it related to an amount of not less than 1 000 tonnes . Article 3 The security referred to in Article 3 of Regulation (EEC) No 279/75 shall be 12 ECU per tonne . Article 4 1 . Notwithstanding Article 21 ( 1 ) of Commission Regulation (EEC) No 3183/80 (*), export licences issued pursuant to Article 8 ( 1 ) of Regulation (EEC) No 279/75 shall , for the purpose of determining their period of val ­ idity, be deemed to have been issued on the day on which the tender was submitted. 2. Export licences issued in connection with the invita ­ tion to tender pursuant to this Regulation shall be valid from their date of issue, as defined in paragraph 1 , until the end of the second month following that of issue. 3 . For the purposes of applying paragraph 2, licences issued in connection with this invitation to tender shall bear, in space 19, a statement of the last day of validity calculated in accordance with the provisions of the first subparagraph of paragraph 2. (') OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 110, 29 . 4. 1988 , p. 7. (3) OJ No L 281 , 1 . 11 . 1975, p. 78 . 0 OJ No L 31 , 5. 2. 1975, p. 8 . 0 OJ No L 257, 10 . 9 . 1986, p. 32. I6) OJ No L 338 , 13 . 12. 1980, p. 1 . No L 195/32 Official Journal of the European Communities 23 . 7. 88 submission of tenders as specified in the notice of invita ­ tion to tender. They must be communicated in the form indicated in Annex. If no tenders are received, Member States shall inform the Commission of this within the time limit indicated in the preceding paragraph . Article 5 1 . Notwithstanding Article 5 of Regulation (EEC) No 279/75, the Commission shall decide, under the pro ­ cedure laid down in Article 26 of Regulation (EEC) No 2727/75 :  to fix a maximum export refund, taking account in particular of the criteria laid down in Articles 2 and 3 of Regulation (EEC) No 2746/75, or  to make no award. 2. Where a maximum export refund is fixed, a contract shall be awarded to any tenderer whose tender indicates a rate of refund equal to or less than such maximum export refund. Article 7 The time limits fixed for the submission of tenders shall correspond to Belgian time. Article 6 Tenders submitted must reach the Commission through the intermediary Member States, at the latest one and a half hours after expiry of the period for the weekly Article 8 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 July 1988 . For the Commission Frans ANDRIESSEN Vice-President ANNEX Weekly tender for the refund for the export of common wheat to Algeria and Tunisia (Regulation (EEC) No 2191 /88) (Closing date for the submission of tenders (date/time)) 1 2 3 Number of tenderer Quantity in tonnes Amount of export refund in ECU per tonne 1 2 3 etc .